Citation Nr: 1307160	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from November 10, 2004 and in excess of 20 percent from November 8, 2007 for service-connected post thoracolumbar strain with degenerative arthritis. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to August 1991 and from August 1991 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2010, the Veteran testified at a hearing before the undersigned at a videoconference hearing.  A transcript of the hearing is associated with the claims file.  

In July 2010, the Board remanded this matter for additional development, including affording the Veteran a VA examination.  The Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). A claim for TDIU was previously denied in a September 2006 rating decision, which was not appealed.  The Veteran has again raised the issue in the context of his claims for increased evaluation.  Upon VA examination in November 2010, the Veteran reported that he stopped working because of back pain.  Social Security records show that the Veteran reported that he stopped working due to back pain.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Prior to November 8, 2007, service-connected post thoracolumbar strain with degenerative arthritis manifested by forward flexion to 80 degrees and was not manifested by forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees or to 30 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  After November 8, 2007, service-connected post thoracolumbar strain with degenerative arthritis manifested by forward flexion to 70 degrees and was not manifested by favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to November 8, 2007, the criteria for a rating in excess of 10 percent for post thoracolumbar strain with degenerative arthritis were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  From November 8, 2007, the criteria for a rating in excess of 20 percent for post thoracolumbar strain with degenerative arthritis were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, VCAA notice was initially provided to the Veteran in a December 2004 letter, which advised him of the evidence required to substantiate his claim for service connection for a back condition.  A March 2006 letter provided notice of how disability ratings and effective dates are determined.  The Veteran has appealed the initial rating assigned in the November 2007 rating decision which granted service connection for status post thoracolumbar strain.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating for post thoracolumbar strain with degenerative arthritis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in January 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.  The claim for a higher initial rating was readjudicated in an August 2011 supplemental statement of the case, curing any notice timing errors. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant section 5103(a) notice followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Consequently, the Board finds that VA met its obligation to notify the Veteran and no further notice is needed.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent adequate and probative VA medical examinations for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claim

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has appealed the initial rating assigned following a grant of service connection.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126   (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2012). 

In a November 2007 rating decision, the RO granted service connection for status post thoracolumbar strain with degenerative arthritis of the thoracic and lumbar spine.  A 10 percent rating was granted from November 10, 2004.  A 20 percent rating was granted from November 8, 2007, pursuant to the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  

Degenerative joint disease of the lumbar spine is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula, outlined below), and intervertebral disc syndrome of the spine is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a , Codes 5237, 5242 and 5243.  For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1. 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 20 percent rating is assignable with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 
A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Rating Prior to November 8, 2007

The Veteran had a VA examination in April 2005.  The Veteran complained of persistent back pain.  The Veteran reported that he had flare-ups of back pain at least once a day.  

On physical examination, there were no obvious deformities.  There were some muscle spasms along the spine, which were tender to pressure.  Range of motion testing showed forward flexion to 80 degrees.  The Veteran had right and left lateral rotation and right and left lateral flexion to 30 degrees.  Muscle strength was 5/5.  Leg raising tests were positive at 45 degrees.

The VA examiner diagnosed chronic thoracic lumbar muscle strain.  The VA examiner indicated that there was a 10 degree loss of forward flexion of the back.  The VA examiner indicated that another 10 degrees was allocated for loss of forward flexion due to chronic pain and poor endurance.  The VA examiner stated that, except as noted, there was no change in active or passive range of motion during repeat testing, against resistance and no additional loss of range of motion recommented for joints due to painful motion, weakness, impaired endurance, fatigue, flare ups or incoordination.  

The Veteran had a VA examination for neurological disorders in April 2005.  The Veteran reported that he had been in two motor vehicle accidents.  With regard to his low back, the Veteran reported that it took him several hours to wash the dishes.  He reported that he would stand and do a plate or two and then have to sit or lie down.  The VA examiner indicated that it was unclear how often the Veteran had bedrest.   The Veteran reported radiating pain down the right leg. 

On motor examination, the Veteran performed all motions slowly.  The VA examiner indicated that tone was normal.  There was no drift of the outstretched arms and no atrophy.  The VA examiner indicated that there did not appear to be any area of true neurologic weakness in grip strength, finger abduction or adduction, thumb and little finger opposition, first dorsal interosseus, biceps, triceps and deltoid, flexion at the hip, extension at the knee, dorsiflexion of the foot, eversion of the foot and movement of the toes.  The VA examiner indicated that the Veteran's effort was poor, but there did not appear to be any area of flaccidity or true significant weakness.    

On sensory examination, the Veteran reported decreased sensation over the entire right foot to all modalities, including position and vibration as well as pin and light touch.  The left foot was normal in all modalities.  The left arm was also normal.  In the right arm, the Veteran had decreased sensation on the back of the thumb and the first finger on the dorsum of the hand.  The palmar surface of the hand was normal.  Reflexes were 2+ biceps, brachioradialis, triceps, knees and ankles.  Both toes were downgoing.  

 The VA examiner noted that a lumbar MRI showed mild disc osteophyte complex with minimal encroachment on the sac and bilateral foramina left worse than right.  The VA examiner diagnosed lumbar strain with sciatica in the right leg.  The VA examiner indicated that the Veteran's MRI findings were very mild.  The VA examiner indicated that the Veteran complained of numbness in the foot, but his examination was not reliable.  The VA examiner stated that, in the usual situation with disc disease, position and vibratory sense are preserved, although light touch may be impaired.  The examiner stated that that was not the case with the Veteran, as the numbness did not follow any particular dermatomal distribution.  The VA examiner indicated that reflexes and strength were normal for the low back.  

A VA treatment record dated in August 2005 reflects that a physician noted that there was no evidence of acute, subacute or chronic right or left lumbosacral radiculopathy.  A VA physician indicated that the reinnervation seen in the right medial gastrocnemius muscle may be indicative of a remote L5 or S1 nerve root lesion.  The VA physician indicated, however, that the H-reflexes (S1) were normal, and all other L5 and S1 muscles were normal.  

A VA physical therapy treatment record dated in May 2006 noted straight leg raising was positive at 70 degrees bilaterally.  The record noted S1-2 myotomes, decreased sensation at the right heel and pain with bending, lifting, and reaching.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that a rating in excess of 10 percent prior to November 8, 2007 for the post thoracolumbar strain with degenerative arthritis is warranted.  The weight of the lay and medical evidence demonstrates that, prior to November 8, 2007, thoracolumbar strain was manifested by forward flexion of 80 degrees.  There were no incapacitating episodes requiring bedrest.  Based upon this evidence, the Board concludes that the criteria for a rating in excess of 10 percent were not met during the period prior to November 8, 2007, as it is not shown that the Veteran's back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although muscle spasm was noted upon VA examination in April 2005, the report did not indicate that such muscle spasm was severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The General Rating Formula for Diseases and Injuries of the Spine specifically provide that the rating criteria are to be applied with our without symptoms such as pain.  Upon VA examination in April 2005, the Veteran had forward flexion to 80 degrees.  The Veteran's range of motion did not approximate a rating based on forward flexion limited to 60 degrees or less, even with consideration of the Veteran's limitations due to pain.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher 20 percent rating under the General Rating Formula for the period prior to November 8, 2007.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board has considered whether a separate rating is warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.  The Veteran has denied bowel or bladder problems.  In April 2005, the Veteran reported radiating pain down the right leg.  Although the April 2005 VA examiner noted sciatica, the examiner indicated that there did not appear to be any true neurologic weakness.   The VA examiner indicated that the Veteran's examination with regard to the complaints of right foot numbness was not reliable, as the numbness reported by the Veteran did not follow any particular dermatomal distribution.  In addition, in August 2005, four month later, a VA physician indicated that there was no evidence of acute, subacute or chronic left or right lumbosacral radiculopathy.  While the May 2006 VA physical therapy treatment report noted positive straight leg raising and decreased sensation at the right heel, that record does not include a diagnosis of a neurologic condition related to the lumbar spine.  The Board therefore finds that the weight of the lay and medical evidence of does not demonstrate objective neurological deficits prior to November 8, 2007 resulting from the Veteran's lumbar spine disability.  Accordingly, the Board finds that the weight of the evidence is against the assignment of a separate evaluation for neurological symptoms of a lumbar spine disability. 

For these reasons, the Board finds that weight of the evidence is against the assignment of a rating in excess of 10 percent for post thoracolumbar strain with degenerative arthritis prior to November 8, 2007.  As there is a preponderance of the evidence against the claim for an increased rating, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating From November 8, 2007

The Veteran had a VA examination in November 2007.  The Veteran reported low back pain at the L5/S1 level paraspinal area.  The back pain radiated to the buttocks bilaterally and occasionally down to the thigh area.  The Veteran reported stiffness and muscle spasms but no weakness.  His back pain was treated with Percocet three times a day as needed.  The Veteran reported flare-ups of back pain with prolonged standing and repeated bending activities.  He reported that resting and light stretching relieved his pain.  The Veteran had no bowel or bladder complaints.  The Veteran was able to walk without the use of a walker.  He did not use a lumbar brace.  

The Veteran reported that he had not worked since 2004.  The Veteran reported that he had previously worked in a casino job but was unable to get employment.  The Veteran was able to perform his activities of daily living.  He was able to walk continuously for 30 minutes.  He was able to help with housecleaning and cooking;  however he avoided prolonged standing and driving.  

On physical examination, the Veteran had forward flexion of the thoracolumbar spine from 0 to 45 degrees.  He could not flex further due to pain and muscle spasm.  He had backward extension from 0 to 20 degrees and could not extend further due to pain and muscle spasms.  He had right and left lateral flexion from 0 to 15 degrees and could not flex farther due to pain.  He had right and left lateral rotation  of 0 to 30 degrees.  Examination of the thoracolumbar spine revealed mild tenderness at the T10 level and tenderness L5/S1 level paraspinal area.  Thoracolumbar spine motion was limited by pain and some muscle spasm.  Pain was the major factor.  Repetitive use with three repetitions showed no additional loss of motion by pain, fatigue, weakness or lack of endurance.  

Neurologic examination showed that sensation of the thoracolumbar spine was normal bilaterally.  The examiner noted that the Veteran had not had any episodes of incapacitation in the past 12 months.  

A VA primary care treatment note dated in July 2008 noted that the lumbar area was spastic bilaterally, left greater than right.  There was mild tenderness over the spasms.  There was no sciatic tenderness.  On neurological examination, gait was guarded, but otherwise normal.  Sensation was intact.  

In October 2009, the Veteran reported back spasms and denied weakness.  

In April 2010, the Veteran testified at a Board hearing.  The Veteran testified that he was hardly able to bend.  He testified that he could not bend over and touch his toes.  The Veteran testified that he had pain and muscle spasms in his back.  

The Veteran had a VA examination in November 2010.  The Veteran reported back pain which had gotten progressively worse since separation from service.  He reported that he was taking oxycodone for the pain.  He reported that he wore a brace most of the time.  The Veteran reported that he had constant moderate pain.

Upon physical examination, the Veteran's posture was normal.  Range of motion testing showed flexion to 70 degrees and extension to 20 degrees.  The Veteran had left lateral flexion to 20 degrees and left lateral rotation to 20 degrees.  He had right lateral flexion to 20 degrees and right lateral rotation to 20 degrees.  The VA examiner indicated that there was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  Sensory examination of the upper and lower extremities was normal.  

The Veteran reported that his usual occupation was heavy equipment operator.  He reported that he was not currently employed.  He was not retired.  The Veteran reported that he had been unemployed since January 2004.  The reason for his unemployment was that he moved to Colorado and tried to re-enlist.  Then he could not perform duties because of back pain.  

The VA examiner diagnosed degenerative disc disease of the lumbar spine.  The VA examiner indicated that there was no evidence of weakened movement, excess fatigability, or incoordination.  The VA examiner stated that, based upon the examination and the examiner's experience, the Veteran should be employable in medium physical activity jobs.  The VA examiner noted that there was increased absenteeism as a result of this disability.  The effect on the Veteran's occupational activities was decreased mobility, problems with lifting and carrying and pain.  The Veteran reported that the effect on his usual activities was that he did some cooking but no shopping or lifting carrying more than about 10 pounds.  

A VA treatment noted dated in June 2010 reflects that there was no gross neurological deficit.  

The evidence establishes that, for the time period after November 8, 2007, thoracolumbar strain was manifested by forward flexion to 70 degrees with pain.  The evidence during this period does not show findings of forward flexion of the thoracolumbar spine of 30 degrees or less or of favorable ankylosis of the entire thoracolumbar spine.  The evidence does not show incapacitating episodes associated with the Veteran's lumbar spine disability.  

The Board notes that, upon VA examination in November 2010, the Veteran had flexion of the thoracolumbar spine of 70 degrees.  The examination report indicated that there was no evidence of pain with motion and no objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  Therefore, the Board concludes that, even when functional loss is considered, the Veteran's disability picture for this time period does not meet the criteria for a 40 percent rating under the General Rating Formula for the time period after November 8, 2007.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board has considered whether a separate rating is warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.   During the time period after November 8, 2007, the Veteran denied bowel or bladder problems.  The November 2007 and November 2010 VA examinations showed normal neurological findings, as did VA treatment records dated in July 2008 and June 2010.  The Board therefore finds that the evidence of record demonstrates that there are no objective neurological deficits resulting from the Veteran's lumbar spine disability for the period from November 8, 2007.  Accordingly, the Board finds that the weight of the evidence is against the assignment of a separate evaluation for neurological symptoms of a lumbar spine disability. 

For these reasons, the Board finds that weight of the lay and medical evidence is against the assignment of a rating in excess of 20 percent for post thoracolumbar strain with degenerative arthritis prior after November 8, 2007.  As there is a preponderance of the evidence against the claim for an increased rating, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected post thoracolumbar strain with degenerative arthritis.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has described no other symptoms of disability relating to his post thoracolumbar strain with degenerative arthritis.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A rating in excess of 10 percent prior to November 8, 2007 for service-connected post thoracolumbar strain with degenerative arthritis is denied.

A rating in excess of 20 percent after November 8, 2007 for service-connected post thoracolumbar strain with degenerative arthritis is denied


REMAND

With regard to a TDIU, although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.   

Social Security records show that the Veteran reported that he stopped working because of back pain.  The November 2010 VA examination noted that the Veteran reported that his usual occupation was heavy equipment operator.  He reported that he had been unemployed since 2004 because he could not perform his duties due to back pain.  This evidence needs to be considered by the AOJ to determine whether the Veteran's back disability renders him unable to obtain or maintain substantially gainful employment. 

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service- connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2012); Bowling v. Principi, 15 Vet. App. 1 (2001). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran a VCAA notice regarding the evidence required to substantiate the claim for entitlement to a TDIU.

2.  The RO should adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration. If the benefits sought are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


